Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145116                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PATRICK J. KENNEY,                                                                                       Brian K. Zahra,
             Plaintiff-Appellant,                                                                                     Justices


  v                                                                 SC: 145116
                                                                    COA: 304900
                                                                    Wayne CC: 11-003828-AH
  WARDEN RAYMOND BOOKER,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 3, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing: (1) what standards should govern whether to grant habeas corpus relief; (2)
  whether a claim of insufficient evidence in the context of a parole hearing may provide a
  basis for habeas corpus relief; (3) whether evidence that a parolee “should have known”
  of the presence of an item is sufficient to establish possession of that item where
  possession of the item constitutes a violation of parole; and (4) what standard of review
  applies to factual decisions by the Parole Board. The parties should not submit mere
  restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2012                  _________________________________________
           p0912                                                               Clerk